The rule to reverse the decision of the circuit court was therefore discharged, and the rulé against the sheriff of Orangeburgh confirmed, to pay over the moiety of the fine, gSi. sterling to the prosecutor, and all the costs of the pro» secution to the officers of the court.
N. B. This article in our constitution is conformable to the old principles of the common law, which allows the king' the right of pardoning forfeitures, &c. but not so as to affect private rights properly vested in third persons by law. The crown cannot defeat an interest legally created, 2 Duma ÍS* East, 569«